  Case 3:20-cr-00575-X Document 105 Filed 03/25/21                 Page 1 of 2 PageID 1125



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 UNITED STATES OF AMERICA,                       §
                                                 §
 v.                                              §          No. 3:20-CR-0575-X
                                                 §
 JONATHAN DEAN DAVIS                             §

                         MEMORANDUM OPINION AND ORDER

       This is a criminal case involving alleged counts of wire fraud and money

laundering. The United States filed a Second Motion in Limine [Doc. No. 69], as did

the Defendant [Doc. No. 81]. For the reasons below, the Court DENIES both motions

as untimely.

                                          Discussion

       The Court’s initial Pretrial Order set this case for trial on February 1, 2021

and set the deadline for “all pretrial motions” twenty-one days before trial, effectively

January 11, 2021. 1 Both sides initially complied with this deadline and filed motions

in limine by the deadline. After this deadline expired, the Court issued an Amended

Criminal Trial Scheduling Order that continued the trial for the ends the justice but

did not establish a future deadline for motions in limine. 2 Therefore the deadline for

motions in limine remained January 11, 2021. Sensing that Lazarus had risen from

the grave, the United States filed a second motion in limine on March 8. And rather



       1   Doc. No. 12 at 1.
        2 Doc. No. 43. Because the ends of justice necessitated the trial continuance due to unique

issues created by COVID-19, rather than any problem with the case, the Court did not require and did
not order further development of pretrial limine issues.

                                                 1
  Case 3:20-cr-00575-X Document 105 Filed 03/25/21                 Page 2 of 2 PageID 1126



than object to the motion as untimely, Davis followed suit with his own untimely

second motion in limine on March 15. But two wrongs do not make a right, and March

8 and 15 are after January 11. Accordingly, the Court DENIES both motions as

untimely.

       The Court is, however, concerned by certain categories of evidence identified

in the Defendant’s motion, namely limine issues A, B, C, 3 E, and J.6.e. 4                     The

Government should signal its intent at trial to introduce evidence, testimony, or

arguments related to these issues to allow for objection and evaluation before

introduction.



       IT IS SO ORDERED this 25th day of March, 2021.




                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE




       3 Issues A, B, and C generally involve evidence of third-party actions or statements being
attributed to the Defendant.
       4 Specifically, evidence of payments received from the Department of Veterans Affairs for the

purpose of proving money laundering.

                                                 2
